In the
 United States Court of Appeals
              For the Seventh Circuit
                        ____________

No. 04-1196
UNITED STATES OF AMERICA,
                                             Plaintiff-Appellee,
                              v.

ROBERT MYKYTIUK,
                                         Defendant-Appellant.

                        ____________
          Appeal from the United States District Court
             for the Western District of Wisconsin.
          No. 03-CR-078-S—John C. Shabaz, Judge.
                        ____________
     ARGUED AUGUST 3, 2004—DECIDED APRIL 1, 2005
                   ____________




 Before POSNER, ROVNER, and WOOD, Circuit Judges.
  WOOD, Circuit Judge. After executing a state search war-
rant for Robert Mykytiuk’s residence and truck, Wisconsin
law enforcement officers found a handgun and equipment,
materials, and chemicals used to manufacture methamphet-
amine. Later, federal prosecutors took over the case, and
Mykytiuk moved to quash the search warrant and suppress
the evidence. The district court denied the motion.
Mykytiuk then entered a conditional guilty plea to one
count of possessing pseudoephedrine with intent to manu-
facture methamphetamine, see 21 U.S.C. § 841(c)(2), and
2                                                No. 04-1196

one count of possessing a firearm in furtherance of drug
trafficking, see 21 U.S.C. § 924(c)(1)(A), reserving in his
plea agreement the right to challenge the denial of his
motion to suppress. The district court sentenced him to 90
months’ imprisonment on Count One and 60 months’ im-
prisonment on Count Two, to run consecutively. On appeal,
Mykytiuk challenges the denial of his motion to suppress,
arguing that the warrant was too broad and that the court
erred in applying the good-faith doctrine. We conclude that
the evidence was admissible under United States v. Leon,
468 U.S. 897 (1984), and we therefore affirm the judgment
of conviction. Mykytiuk’s challenge to his sentence, how-
ever, cannot be resolved until after a limited remand for
further proceedings in the district court.


                              I
   On May 2, 2003, Jason Hagen, a detective for the Barron
County Sheriff’s Department, served a search warrant at
Tim Soltau’s residence and found chemicals and materials,
including anhydrous ammonia, that led Hagen to believe
that Soltau was manufacturing methamphetamine. After
questioning, Soltau told two officers that he and Mykytiuk
had stolen the anhydrous ammonia and stored it at
Mykytiuk’s residence until three days earlier, when Soltau
stole it for himself. Soltau also told the officers that
Mykytiuk manufactured methamphetamine and ordinarily
kept the necessary materials in two five-gallon buckets in
vehicles parked at his residence. Soltau informed the officers
that Mykytiuk ordinarily carries a loaded firearm in his
vehicle, and that while at Mykytiuk’s residence, Soltau had
fired fully automatic weapons belonging to Mykytiuk.
  That day Hagen applied for a no-knock search warrant
allowing officers to search Mykytiuk’s residence, vehicles,
and outbuildings on the property. Hagen’s supporting affi-
davit detailed Soltau’s statements. In the affidavit, Hagen
No. 04-1196                                                  3

also represented that, “based on his experience and train-
ing,” he believed that a “person manufacturing metham-
phetamine would ordinarily possess methamphetamine and
drug paraphernalia within his/her residence.” Based on the
affidavit, Barron County Circuit Judge James C. Babler
issued a no-knock warrant to search “vehicles parked on the
property of 2117 6¼ street, Cumberland, Wisconsin and a
yellow two story house and outbuildings at that location . . .
[for] two five gallon buckets containing muriatic acid, paint
thinner, pseudofed, lithium batteries, Coleman fuel, and/or
coffee filters.” Upon executing the warrant, the officers found
components of a methamphetamine lab in a storage build-
ing as well as additional materials used to manufacture
methamphetamine and a Colt .45 semi-automatic handgun
(found in Mykytiuk’s truck).
   At that point, the investigation was referred to federal
authorities. Mykytiuk was indicted for possessing pseudo-
ephedrine, possessing a firearm in furtherance of drug traf-
ficking, possessing chemicals and equipment to manufacture
a controlled substance, and attempting to manufacture
methamphetamine. He moved to quash the search warrant
and suppress the evidence on the grounds that the warrant
was not supported by probable cause, that the warrant’s
scope was too broad, and that no reasonable officer could
have relied on the warrant in good faith. Magistrate Judge
Stephen L. Crocker issued a report recommending that
the motion be denied. Magistrate Judge Crocker reasoned
that, although the warrant was not supported by probable
cause, it was not overly broad and the officers had relied on
it in good faith. Mykytiuk objected, but the district court
adopted the report and recommendation and denied the
motion to suppress.


                              II
 On appeal, Mykytiuk again urges that the search warrant
was not supported by probable cause, that it was overly
4                                                No. 04-1196

broad, and that the good-faith exception to the exclusionary
rule should not be applied to excuse the officers’ conduct in
this case. The government concedes that the search warrant
was not supported by probable cause. We nevertheless
address this question briefly, both because the government’s
concession is not ultimately binding on this court, and be-
cause the question whether probable cause was lacking is
relevant to whether the officers relied on the warrant in
good faith.
   When, as here, an affidavit is the only evidence presented
to a judge to support a search warrant, “the validity of the
warrant rests solely on the strength of the affidavit.” United
States v. Peck, 317 F.3d 754, 755-56 (7th Cir. 2003). A
search warrant affidavit establishes probable cause when,
based on the totality of the circumstances, it “sets forth suf-
ficient evidence to induce a reasonably prudent person to
believe that a search will uncover evidence of a crime.” Id.
(citing Illinois v. Gates, 462 U.S. 213, 238 (1983)). Where
information from an informant is used to establish probable
cause, courts should assess the informant’s credibility by
considering the following factors: (1) whether the informant
personally observed the events, (2) the degree of detail
shown in the informant’s statements, (3) whether the police
independently corroborated the information, (4) the interval
of time between the events and application for a warrant,
and (5) whether the informant appeared in person before
the judicial officer who issued the warrant. United States v.
Koerth, 312 F.3d 862, 866 (7th Cir. 2002); United States v.
Jones, 208 F.3d 603, 609 (7th Cir. 2000).
  In Koerth, we had to decide whether statements from an
informant of unknown reliability were sufficient to establish
probable cause. 312 F.3d at 867-69. The evidence submitted
in support of the search warrant in Koerth is similar to the
evidence in the present case, as seen from the probable
cause portion of the Koerth affidavit:
No. 04-1196                                                5

    On Wednesday, Aug. 30, 2000, a search warrant was
    executed at 806 Ruff Pl., Bloomer, Wis., which led to
    the seizure of marijuana, methamphetamine, and U.S.
    Currency. Investigation revealed that the marijuana
    and methamphetamine were purchased from a white
    male, known as Lonnie, who resides at 2344 195th Ave.
    Abraham Savage, who is believed to be a reliable source,
    indicated that he was at Lonnie’s on Thursday, Aug. 29,
    2000, and witnessed a large amount of marijuana.
    Savage stated he believed there was approximately 150-
    200 pounds of marijuana at the residence, as well as
    approximately two pounds of methamphetamine, a
    large bag of cocaine, and $30,000 in U.S. currency.
    Savage has purchased from Lonnie in the past and that
    [sic] is a member of the Iron Wings Motorcycle Club.
Id. at 867. The officer also requested a no-knock warrant
because the informant had seen “numerous firearms” at
Lonnie’s residence. Id. We held in Koerth that despite the
fact that the informant had first-hand knowledge of the
allegedly illegal activity and gave “statements against his
penal interest,” the facts were presented in a “conclusory
and essentially uncorroborated fashion.” Id. at 870. The af-
fidavit thus lacked a factual foundation, and was “based on
the testimony of a previously unknown informant.” Id. at
867. We also noted that the informant had not appeared in
person before the state judge who issued the search warrant
and that the police had not corroborated any of his state-
ments. Id. at 868. In those circumstances, to uphold the
state judge’s probable cause determination “would be
[impermissibly] to ratify the search of a home based on the
use of essentially conclusory statements without corrobora-
tion.” Id.
  In the present case, Officer Hagan similarly failed to cor-
roborate or provide foundation for Soltau’s statements.
Although Soltau provided first-hand information against his
6                                               No. 04-1196

penal interest, there was no evidence that he was a reliable
witness or that he had provided accurate information in the
past, and he provided only one detail to support the accu-
racy of his statements regarding Mykytiuk’s metham-
phetamine production—that Mykytiuk stored his materials
in two five-gallon buckets. This was a thin reed on which to
rest the probable cause determination, and we are disin-
clined to second-guess both the district court’s and the
government’s assessment of this point.
  Even on the assumption that the warrant was bad and
the search invalid, however, suppression of evidence is not
the inevitable consequence. See Leon, supra. A facially valid
search warrant issued by a neutral, detached magistrate
will be upheld if the police relied on the warrant in good
faith. See 468 U.S. at 913. An officer’s decision to obtain a
warrant is prima facie evidence that she was acting in good
faith. See United States v. Merritt, 361 F.3d 1005, 1013 (7th
Cir. 2004). A defendant can rebut the presumption of good
faith only by showing that the issuing judge abandoned his
role as a neutral and detached arbiter, that the officers
were dishonest or reckless in preparing the supporting
affidavit, or that the affidavit was so lacking in probable
cause that no officer could have relied on it. See Leon, 468
U.S. at 923; Peck, 317 F.3d at 757.
  Mykytiuk does not rely on either of the first two of those
rebuttal theories. He argues only that this affidavit was so
inadequate that a reasonable officer should have known
that the warrant was no good. More specifically, Mykytiuk
argues that the officers should have known that the war-
rant was invalid because this court’s case law—specifically
the Koerth decision—makes clear that statements like those
from Soltau are insufficient to establish probable cause. In
response, the government argues that it would be unreason-
able to assume that every police officer knows about a
federal appellate court’s decision that appeared less than
six months before the particular state search warrant was
issued.
No. 04-1196                                                  7

  Police officers are charged with having knowledge of well-
established legal principles. See Koerth, 312 F.3d at 869;
United States v. Adames, 56 F.3d 737, 747 (7th Cir. 1995).
This court took a narrow view in determining whether a
legal principle is well-established in Koerth, holding that
evidence seized pursuant to a search warrant should not be
excluded unless the supporting affidavit is “plainly defi-
cient” or where “courts have clearly held that a materially
similar affidavit previously failed to establish probable cause
under facts that were indistinguishable from those presented
in the case at hand.” 312 F.3d at 869. In the qualified im-
munity context, which uses a similar analysis, see Malley
v. Briggs, 475 U.S. 335, 344-45 (1986); Koerth, 312 F.3d
at 869, it is only necessary for the plaintiff to “point to a
closely analogous case decided prior to the challenged con-
duct in order to defeat qualified immunity,” Sonnleitner v.
York, 304 F.3d 704, 716 (7th Cir. 2002).
  We think that the cautious approach advocated by Koerth
is correct. On this record, we do not have the type of evi-
dence that has been found so wanting in the past—uncor-
roborated, conclusory assertions from unproven informants—
that the availability of the good-faith exception has been
forfeited. The officers had already found some of the in-
gredients necessary for manufacturing methamphetamine
at Soltau’s residence, during the May 2 search. That alone
provided corroboration for Soltau’s claim that he knew
something about where the anhydrous ammonia found at
his house had come from, and who else Soltau knew to be
involved in the illegal activity. Furthermore, Soltau’s state-
ments to the officers went beyond the conclusory allegations
we have criticized in the past. He specified where Mykytiuk
kept the ingredients for his meth operation, and what kind
of weapons Mykytiuk had in his possession.
  We do not mean to excuse the local officers’ apparent
ignorance of Koerth. If a local drug task force routinely
works with the federal government, it has a responsibility
8                                                  No. 04-1196

to learn and follow applicable legal precedent. The officers
could consult with federal prosecutors before obtaining a
warrant. See United States v. Brown, 328 F.3d 352, 357 (7th
Cir. 2003) (local agents contacted AUSA to seek guidance on
how to proceed with a search); Merritt, 361 at 1012-13
(BATF agent relied on warrant in good faith where his
affidavit was “drafted, reviewed, and approved by AUSA”).
In fact, Magistrate Judge Crocker expressed his concern in
his report and recommendation that a double standard
could develop between state and federal appeals:
    A measurable percentage of these task force cases (in-
    cluding some currently before the court) contain defi-
    cient police work. If the government wishes to continue
    to bring these cases federally, it should start screening
    them more carefully and/or start providing more train-
    ing to state and county agents so that a de facto double
    standard doesn’t develop.
That said, we note that the scope of the good-faith exception
to the warrant requirement may raise some federalism
concerns. The state police officers were relying on the deci-
sion of the state judge to accept the affidavit, and it is a fact
that the state trial courts are not bound directly by deci-
sions of the federal courts of appeals. If, in a particular case,
it could be shown that the conduct of the state courts and
police complied with Fourth Amendment interpretations
from the state supreme court and the U.S. Supreme Court,
but was in apparent conflict with a decision of a federal
court of appeals, we would need to decide what weight to
give to the court of appeals’ decision. That is not this case,
however, and we therefore save for another day further
consideration of this problem.
  The Supreme Court has concluded that “suppression of
evidence obtained pursuant to a warrant should be ordered
only on a case-by-case basis and only in those unusual cases
in which exclusion will further the purposes of the exclu-
No. 04-1196                                                9

sionary rule.” Leon, 468 U.S. at 918. In the present case, we
conclude that it is unlikely that suppression would improve
the performance of either the local officers who were
investigating the case or the federal prosecutors who relied
on their work. Nonetheless, we join Magistrate Judge Crocker
in urging the government to train local task forces and to
screen the local cases that lead to federal prosecutions;
appeals like this take time, and preventive measures will
reduce their numbers.
  Both parties also briefed the issue whether the scope of
the search warrant was overly broad because it authorized
the search of Mykytiuk’s residence and outbuildings in addi-
tion to his vehicles. The only items found in Mykytiuk’s
residence were two old rifles and a package of illegal M-98
Magnum explosive fireworks. Neither of these guns served
as the basis for the § 924(c)(1) charge. If, as we have as-
sumed, the warrant was unsupported by probable cause, its
scope is irrelevant. Because we have found that the officers
reasonably relied on the search warrant, it was also reason-
able for them to conclude that they could search Mykytiuk’s
residence. As Detective Hagan stated in his affidavit, it is
reasonable to infer that a person who manufactures meth-
amphetamine would keep drugs or materials in his house.
A judge “is entitled to draw reasonable inferences about
where evidence is likely to be kept, based on the nature of
the evidence and the type of offense.” United States v.
Reddrick, 90 F.3d 1276, 1281 (7th Cir. 1996) (quoting
United States v. Sleet, 54 F.3d 303, 306 (7th Cir. 1995)).
“[I]n the case of drug dealers evidence is likely to be found
where the dealers live.” Id. (quoting United States v. Lamon,
930 F.2d 1183, 1188 (7th Cir. 1991)). Thus, had the warrant
itself been supported by probable cause, the scope of the
warrant would have been proper.
10                                               No. 04-1196

                             III
   Shortly before oral argument in this case, we permitted
Mykytiuk to file a supplemental brief in which he claimed
that he was entitled to be resentenced under the principles
announced in Blakely v. Washington, 124 S.Ct. 2531 (2004),
and this court’s decision in United States v. Booker, 375
F.3d 508 (7th Cir. 2004), aff’d, 125 S.Ct. 738 (2005). In that
brief, Mykytiuk acknowledged that he admitted to posses-
sion of a quantity of drugs that resulted in giving him a
base offense level of 28 for purposes of the U.S. Sentencing
Guidelines, § 2D1.1. The district court went on, however, to
enhance the base level by three pursuant to U.S.S.G.
§ 2D1.1(b)(5)(B), based on its own finding that the offense
involved the manufacture of methamphetamine and created
a substantial risk of harm to human life. It did so based on
evidence that on May 15, 2003, Mykytiuk caused a fire in
the building he used as his meth lab and he received burns
that required hospital treatment. He objected to the
enhancement on the ground that, although he did cause the
fire, he did so not while he was manufacturing the drug but
instead while he was lighting a heater to keep warm.
Eventually, he withdrew this objection.
   We conclude that Mykytiuk’s objection was not enough to
allow him to escape the plain error standard of review for
his Blakely/Booker argument. In keeping with the proce-
dure outlined in United States v. Paladino, Nos. 03-2296
et al., 2005 WL 435430 (7th Cir. Feb. 25, 2005), we therefore
order a limited remand to permit the sentencing judge to
determine whether he would have imposed a different sen-
tence had he known (in keeping with the sentencing majority
in Booker) that the guidelines were merely advisory. Prior
to coming to a conclusion, the judge should follow the fol-
lowing procedure outlined in Paladino:
     “[T]he District court should obtain the views of counsel,
     at least in writing, but need not require the presence of
No. 04-1196                                               11

    the Defendant, see Fed. R. Crim. P. 43(b)(3). Upon
    reaching its decision (with or without a hearing)
    whether to resentence, the District Court should either
    place on the record a decision not to resentence, with an
    appropriate explanation,” or inform this court of its
    desire to resentence the defendant. (By “should” in the
    quoted passage we understand “must.”)
Paladino, 2005 WL 435430, at *10, quoting United States v.
Crosby, 397 F.3d 103 (2d Cir. 2005). If the district court
indicates that it wishes to resentence Mykytiuk, this court
will vacate the sentence and remand for resentencing. At
that point, with the defendant present, the district court
must resentence in accordance with the Supreme Court’s
Booker decision and all relevant provisions of the Sentencing
Reform Act, see 18 U.S.C. § 3553. During the limited
remand to learn the inclination of the district court judge,
this court will retain jurisdiction over the case.


                             IV
  We AFFIRM the district court’s order denying Mykytiuk’s
motion to suppress. While retaining jurisdiction over the
appeal, we REMAND for the limited purpose of learning the
district judge’s decision on the question of resentencing.

A true Copy:
      Teste:

                        ________________________________
                        Clerk of the United States Court of
                          Appeals for the Seventh Circuit



                    USCA-02-C-0072—4-1-05